Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 have been examined.

Drawings
2.	The drawings filed on 01/13/2021 are acceptable for examination proceedings.
Specification
3.	The specification filed on 10/22/2020 is acceptable for examination proceedings.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/22/2020 and 12/20/2021. Accordingly, the information disclosure statement is being considered by the examiner.

Internet Communications
5. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 
Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Adkins et al. (Pub. No.: US 2019/0087598 A1, hereinafter refer as Adkins) in view of Pasadyn et al. (US Patent No.: 6,917,849 B1, hereinafter refer as to Pasadyn). 

Adkins provide digital manufacturing systems and more specifically, but not exclusively, to processing and protecting digital design files and build files, ensuring adherence to predefined quality parameters, and enabling data feedback to stakeholders in a digital supply chain including, but not limited to, design IP holders, design distributors, manufacturing device manufacturers, and manufacturing device consumable suppliers.

Pasadyn provides to the field of semiconductor device manufacturing and, more particularly, to a method and apparatus for predicting electrical parameters using measured and predicted fabrication parameters.

As per claim 1, Adkins discloses a method for secure transfer of an additive manufacturing design file and for process monitoring of additively manufactured articles that are manufactured in accordance with such design file, the method comprising the steps of: at an article designer located at a first location (para. 0008 generating the additive manufacturing design file (para. 0056 discloses a design creator registers with the system 100 and provides credentials, their design and/or build file(s), and a description into the encryption software, for example), from the first location, sending the additive manufacturing design file to an additive manufacturing AM vendor located at a second location different from the first location, wherein the additive manufacturing design file is sent in an encrypted manner; (para.0056 discloses the design creator then encrypts the file(s) and polices creating a digital asset that is then transmitted to a distribution platform; para. 0057 discloses an authorized user can select the design and a pre-registered manufacturing device ... the file is the transmitted to the manufacturing device along with a certificate that enables only that device to decrypt the device … and para. 0115 discloses the inspection profile will be used in conjunction with sensors to determine whether a physical part has defects... 'D; at the second location, and using the plurality of process monitoring sensors, generating a plurality of process parameters associated with the manufacture of the article para. 0082 discloses in another embodiment, any of the license or manufacturing parameters stored in the authorization APL can be stored as parameters in the blockchain... and para.0116 discloses it is advantageous to protect the implementation of the inspection process...All sensor data used by the inspection process may be inputs to the inspection process either through file transfer, or real-time data capture, for example); at the second location, generating a cryptographic, distributed ledger comprising the plurality of process parameters, wherein the ledger is generated in the manner of a block-chain; (para.0117 discloses the inspection process may require acquiring X sensor data from Y machine via in situ monitoring, then will require providing the data to an inspection application stored in the DSI container, then sending the output of the inspection application to the digital certification system, for example and  para. 0118 discloses in order to provide an auditable record of the digital manufacturing process, a digital certificate of conformity (COC) can be created. This certificate may contain a chain of trust from all processes, including machines and applications, used to produce the part in the digital manufacturing workflow and can provide information on the completion status of each..., for example and para. 0054 discloses the enforcement component 400 ensures manufacturing device authorization and adherence to upstream licensing, receives, stores, and enforces device certifications, and initiates and/or updates a supply ledger, for example) and from the second location, distributing the ledger to one or more recipients within a private network the one or more recipients within the private network being defined by the article designer at the first location (para. 0118 discloses in this way, the customer will have a trusted and auditable record of the successful completion of each workflow and inspection operation required to produce a part. 'D, for example).

Adkins failed to discloses using an additive manufacturing tool, manufacturing the article in accordance with the design file, wherein the additive manufacturing tool comprises a plurality of process monitoring sensors; at the second location, and using the plurality of process monitoring sensors, generating a plurality of process parameters associated with the manufacture of the article; at the second location.

However, Pasadyn discloses using an additive manufacturing tool, manufacturing the article in accordance with the design file (fig. 1 illustrative manufacturing system 10 includes a plurality of process tools 30, each being coupled to a computer 40 for interfacing with the network 20, for example), wherein the additive manufacturing tool comprises a plurality of process monitoring sensors (fig. 1 illustrate he prediction unit 130 may also receive data from the process tool 30, or from sensors (not shown) associated with the process tool 30, for example); at the second location, and using the plurality of process monitoring sensors (fig. 1 show e manufacturing system 10 may also include a fault monitor 110 executing on a computer 120 for monitoring the devices fabricated in the manufacturing system 10. The fault monitor 110 may use data collected by the metrology tools 50 that indicate unacceptable conditions, for example), generating a plurality of process parameters associated with the manufacture of the article; at the second location (fig. 3 is a simplified flow diagram of a method for predicting device electrical parameters during fabrication, in step 320 of fig. 3 illustrated a first value for at least one electrical characteristic of the selected semiconductor device is predicted based on the collected first fabrication parameter and the estimated second fabrication parameter, for example).  

Adkins and Pasadyn are analogous art because they both are directed to a semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Adkins with the specified features of Pasadyn because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Pasadyn with the teaching of Adkins in order for predicting electrical parameters using measured and predicted fabrication parameters [Pasadyn: Col. 1 lines 9-11]. 

As per claim 2, Adkins as modified Pasadyn discloses, wherein sending the additive manufacturing design file comprises associating with the additive manufacturing design file a symmetric key-generated digital mark (par. 0031  discloses The digital signature can include an asymmetric public/private key pair, such as an RSA, for example) , the digital mark being generated with inputs comprising a component number associated with the article, a code associated with the AM vendor, and a session token, wherein the digital mark is recorded in the ledger prior to sending the additive manufacturing design file (fig. 1 of Adkins illustrate 1, the digital manufacturing system 100 includes a network device 101, which can be a computer, a mobile phone, a handheld tablet device, or any other mobile network device capable of accessing a network. The network device 101 can be used to produce data, such as a source data file 105 (e.g., 3D object data file, design file, build file, and so on) that is suitable for digital manufacturing, for example). 

As per claim 3, Adkins as modified Pasadyn discloses, prior to sending the additive manufacturing design file, validating the AM vendor (para. 0009 of Adkins, for example), wherein validating the AM vendor comprises receiving, at - 23 -UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. H217557 (002.4985US) the article designer from the AM vendor, AM vendor information selected from the group consisting of a company code, printer specifications, printer calibrations, technician credentials, and combinations of two or more thereof (fig. 8 of Adkins show  an exemplary supply chain that can be used with the digital manufacturing system 100 is shown. Subcontractors 820 manufacture subcomponents and/or provide raw materials to be used in a final product that is shipped to customers 830. Subcontractors 820 that ship directly to an integrator that creates the final product (not shown) are considered Tier 1. Subcontractors 820 that ship to the Tier 1 subcontractors 820 are considered Tier 2. Digital supply chains 810 are protected by the digital manufacturing system 100, for example). 

As per claim 4, Adkins as modified Pasadyn discloses, wherein validating the AM vendor further comprises receiving, at the AM vendor from the AM article designer, a test article, and thereafter receiving, at the AM article designer from the AM vendor, return test article parameters based on a test printing of the test article at the AM vendor; and verifying, at the AM article designer, the return test article parameters in comparison with the additive manufacturing design file (paras. 0004,0008, 0067-0069 and 0072 of Adkins, for example) and recording such comparison in the ledger (Para. 0074 of Adkins discloses digital manufacturing system 100 is executed on independent nodes and can be integrated within a distributed ledger, such as a supply chain blockchain. The blockchain is used to store all recorders of a created part and associated transactions, for example).

As per claim 5, Adkins as modified Pasadyn discloses, wherein sending the additive manufacturing design file is performed using two separate communication channels, wherein a first communication channel comprises the additive manufacturing design file in an encrypted format (fig. 1 discloses the network device 101 can also run a protection application 110. In some embodiments, the protection application 110 provides encryption of the source data file 105 (such as by creating an encrypted file 115) and documents, manufacturing and licensing policies (e.g., predefined rules), for example), and wherein a second communication channel comprises a decryption key for decrypting the encrypted format of the additive manufacturing design file (para. 0060 discloses the decryption keys could be delivered to the machine as needed along with the buffer segments. Note that this embodiment would require an online connection between the machine and the dedicated manage component (depicted in FIG. 3) for the digital manufacturing device, for example). 

As per claim 6, Adkins as modified Pasadyn discloses wherein the private network comprises a plurality of channels (para 0032 of Adkins discloses a public or private web-based marketplace, a secured library of designs internal to a private network, for example), and wherein communication between the AM vendor and the article designer is performed on a first channel that is separate from additional channels that other AM vendors use for communication with the article designer (para. 0010 and 0103 of Adkins, for example).

As per claim 7, Adkins as modified Pasadyn discloses wherein generating the cryptographic (fig. 1 of Adkins, a cryptographic engine 110, for example), distributed ledger comprising the plurality of process parameters and distributing the ledger to the one or more recipients is performed multiple times during the manufacturing the article in accordance with the design file, wherein the multiple times correspond with predetermined checkpoints of the manufacturing the article (para. 0055 of Adkins discloses supply ledger may store all operations and transactions by the applications described herein, with privacy and integrity cryptographically protected. Supply ledger data may be stored in, for example, a centralized database, or in a decentralized system such as a blockchain. An authorized user, for example the owner of intellectual property contained within the ledger data, may specify which data can be accessed by other participants in the ecosystem (for example, distributors and manufacturers). A policy associated with the ledger may specify the type and amount of data collected in the ledge. The ledger may also store identifier codes, for example).

As per claim 8, Adkins as modified Pasadyn discloses at the AM vendor, for the additive manufacturing tool, generating a baseline sensor profile for each of the plurality of plurality of process monitoring sensors, prior to manufacturing the article (para. 0080 of Adkins discloses All applications that receive an authorization APL continuously monitors the blockchain for a new authorization APL. When an Authorization (e.g., the authorization APL 116 that is targeted for a specific application in the digital manufacturing system 100) licensed for the monitoring application is identified, the application will download the selected authorization APL and perform the operations specified by the authorization APL. Additionally, and/or alternatively, the sending and receiving can be stored as data elements of the authorization APL, for example). 

As per claim 9, Adkins as modified Pasadyn discloses wherein the additive manufacturing design file is generated in the form of a computer aided design (CAD) file (para. 0004-0005, 0045,0052,0064,0072 of Adkins).
   
As per claim 10, Adkins as modified Pasadyn discloses wherein the plurality of process parameters associated with the manufacture of the article are selected from the group consisting of: temperature sensors, image sensors, humidity level sensors, air pressure sensors, gas level sensors, chiller state sensors, collector position sensors, filter pressure sensors, re-coater position and/or speed sensors, dispenser position sensors, and combinations of two or more thereof (para. 0115 discloses the inspection profile will be used in conjunction with sensors to determine whether a physical part has defects. Because the DSI container supports any number of files and any file type, the inspection profile may contain a data set for a pre-defined algorithm, a data-set with an algorithm, or an application that will execute an algorithm. Both in situ monitoring and post-process measurement are supported by the inspection profile. The workflow application enables the extraction of the inspection profile within a trusted and secure execution space, for example). 

As per claim 11, Adkins as modified Pasadyn discloses after distributing the ledger to the one or more recipients within a private network, at the article designer, comparing the plurality of process parameters associated with the manufacture of the article with the additive manufacturing design file for conformity, and recording such comparison in the ledger (para 0061 discloses This separation of the DSI 500 and authorization APL 116 also allows for much easier integration with common digital manufacturing workflow applications, as compared to systems that require the protected files to be stored in special secure hardware, which is more expensive and difficult to integrate into the workflow, for example).  

As per claim 12, Adkins as modified Pasadyn discloses at the article designer, notifying the AM vendor of any non-conformities with the additive manufacturing design file (para. 0067 of Adkins discloses a digital manufacturing device such as an additive manufacturing device may build multiple physical parts on a single build plate … being built on a single build plate may have separate characteristics such as separate licensing policies, for example), and at the AM vendor, in response to the notification, preforming a remedial action with respect to manufacturing the article (para. 0009 of Adkins discloses one approved vendors/suppliers can participate in the transaction ledgers, thereby allowing a certificate authority to certify each vendor and potentially each manufacturing machine within the ecosystem of the supply chain, for example). 

As per claim 13, Adkins as modified Pasadyn discloses after distributing the ledger to the one or more recipients within a private network and at the AM vendor, deleting the additive manufacturing design file (para. 0004-0005, 0067,0069, 0072,0101,0102 of Adkins). 

As per claim 14, Adkins as modified Pasadyn discloses wherein, prior to distributing the ledger to the one or more recipients within the private network, access control information is established for the AM vendor, wherein establishing access control information is selected from the group consisting of: verifying AM printer calibration expiration information, verifying technician accreditation or certification expired information (para. 0079 of Adkins discloses When a downstream application receives the authorization APL, the application can verify the authenticity of the authorization APL by reading the hash of the authorization APL stored on the blockchain, for example), verifying technician print role information, verifying quality inspector authorization or accreditation expiration information, verifying application/user login secure key access information, and combinations of two or more thereof (para. 0037 of Adkins discloses parameters of the authorization APL 136 can describe parameters from the protection application 110, encrypted file 115 identification (e.g., file information block), manufacturing parameters (e.g., machine manufacturer, a machine model, and so on), licensing information (e.g., an authorized user, expiration date, quantity, owner of the encrypted file 115, and so on).

As per claim 15, Adkins as modified Pasadyn discloses wherein manufacturing the article comprises manufacturing a gas turbine engine (GTE) component (fig. of Pasadyn illustrated the metrology tools 50 may be measurement tools, such as optical measurement tools, electrical measurement tools, scanning electron microscopes, gas analyzers, etc., for example).
Pertinent Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Neidig et al. (US patent No.: 11,127,204 B2) provide additive manufacturing processes, and, more particularly, to so-called “3-D” laser printers used in direct metal laser sintering (“DMLS”).

 Lin et al. (Pub. No.: US 2006/0252348 A1) provide Manufacturing data associated with the fabricating tool is collected, to select the hardware parameters correlative to the semiconductor wafer. The condition of wafer is predicted using the collected data and virtual sensor data. The conditions of each wafer are predicted using the virtual sensor and compared with measured condition. The parameters are automatically reselected based on the conditional difference. The parameter is excluded, when the weak correlation exists between predicted and measured conditions.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
June 30, 2022
/ABIY GETACHEW/          Primary Examiner, Art Unit 2434